UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


CATHY B. BRANCH,                          
               Plaintiff-Appellant,
                  v.
CITY OF RICHMOND; S. MARK
STRICKLER, individually, and
officially acting director,
Department of Community
Development for the City of
Richmond; CLAUDE G. COOPER,
individually, and officially building
commissioner, Department of
Community Development Bureau of                  No. 00-2565
Permits & Inspections for the City
of Richmond; DYETT B. ELLIS,
individually, and officially, code
official, Department of Community
Development, Section of Housing
Code Enforcement for the City of
Richmond; CHESTER BRAZZELL,
individually, and officially, Director,
Department of Human
Resources/Employee Relations
Services for the City of Richmond,
                Defendants-Appellees.
                                          
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CA-99-508)

                       Submitted: March 6, 2001

                       Decided: March 26, 2001
2                   BRANCH v. CITY OF RICHMOND
     Before NIEMEYER and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Cathy B. Branch, Appellant Pro Se. Beverly Agee Burton, Assistant
City Attorney, Keith Allen May, CITY ATTORNEY’S OFFICE,
Richmond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION
PER CURIAM:
   Cathy B. Branch appeals the district court’s grant of summary
judgment to the Defendants in her claims of retaliation under Title
VII, the Age Discrimination in Employment Act ("ADEA"), the Fam-
ily Medical Leave Act ("FMLA"), 42 U.S.C.A. § 1983, and the First
Amendment. We have reviewed the record and the district court’s
opinion de novo and finding no reversible error, we affirm. See Hig-
gins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988).
   Cathy B. Branch is an African-American woman who is now forty-
nine years of age. She began her employ with the City of Richmond
("City") as a Customer Account Representative. Branch filed a charge
of discrimination with the Equal Employment Opportunity Commis-
sion ("EEOC") after being rejected for a position as a housing inspec-
tor. Branch claims she was mistreated by the City in retaliation for
                     BRANCH v. CITY OF RICHMOND                       3
filing this claim. Branch was suspended multiple times and eventually
terminated.
   The record is replete with examples of Branch’s problematic con-
duct as an employee. It is apparent from the record that the City ter-
minated Branch’s employment because of her insubordination and
poor work performance, not in retaliation for her multiple grievances.
We therefore affirm the district court’s order granting summary judg-
ment to the City on that basis. See McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973); Hopkins v. Baltimore Gas & Elec. Co.,
77 F.3d 745, 754 (4th Cir. 1996); see also St. Mary’s Honor Ctr. v.
Hicks, 509 U.S. 502 (1993) (analyzing claims under Title VII and
§ 1983); Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 301 (4th Cir.
1998) (analyzing claims under the FMLA); Causey v. Balog, 162 F.3d
795, 803 (4th Cir. 1991) (analyzing claims under the ADEA).
   Branch also claims she was retaliated against for exercising her
right of free speech under the First Amendment in alerting officials
to "misconduct and waste" by the City government. In assessing
whether particular speech is protected by the First Amendment, we
consider: (1) whether a public employee’s speech qualifies as a matter
of public concern; and (2) what effect the speech has on the effi-
ciency, discipline and proper administration of the workplace. Hol-
land v. Rimmer, 25 F.3d 1251, 1254 (4th Cir. 1994) (quoting Dwyer
v. Smith, 867 F.2d 184, 193 (4th Cir. 1989)); see also Suarez Corp.
Indus. v. McGraw, 202 F.3d 676, 686 (4th Cir. 2000). Branch’s com-
plaints, however, center around her supervisor’s requests that she
undertake tasks she personally found objectionable. As such, her
complaints are of limited public interest. In addition, by all accounts,
her complaints disrupted the workplace. We therefore conclude
Branch’s speech was not protected under the First Amendment and
affirm the district court’s order granting summary judgment to the
City as to Branch’s first amendment claims for that reason. We deny
Branch’s motion for production of documents. We affirm the district
court’s grant of summary judgment to the Defendants as to Branch’s
remaining claims based on the reasoning of the district court. See
Branch v. City of Richmond, No. CA-99-508 (E.D. Va. Nov. 16,
2000). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.
                                                           AFFIRMED